Mr. Justice Morris
delivered the opinion of the Court:
There are seven assignments of error here, but there are only three questions of law raised by them: First, whether the statute is valid or void for uncertainty; second, whether the defendant was entitled to a trial hy jury; third, whether there was testimony in the case sufficient in law to support the information. But we do not deem it necessary to consider either the' first or the second question, for we are very clearly of opinion that there was no sufficient testimony in the case to charge the defendant with criminality or delinquency of any kind under the law.
By the concession of the counsel for the prosecution the information was restricted to the charge that the defendant was a man of evil life. It may perhaps be regarded as of no consequence here that the information charges both an evil life and evil fame, as though the combination of both things were necessary to constitute the offense in question, while the statute is in the alternative and seeks to reach either evil life or evil fame. That which is important is that there is no testimony whatever to sustain the charge either of one or of the other. It does not appear that the learned “professor,” who seems to have combined the pursuit of the heavenly art of music with the more mundane and prosaic occupation of delivering provisions from a grocery wagon, ever acquired fame of any kind, neither good or evil, by his performances, such as Nero did who is said to' have fiddled while Rome burned. And if he is designated as “a man of evil life” because nightly, for a consideration, he dispensed the harmony of sweet sounds to admiring bands of the gentle and refined nymphs of “The Division,” as it is called, and the fastidious guests whom they were pleased to admit to a view of their Terpsichorean performances, it might well he argued that he deserves praise rather than blame for seeking to lead his auditors from Cypress to Parnassus, from the lascivious groves of Daphne to the purer fountains of Helicon. It is true that excessive playing of the piano has sometimes excited homicidal mania throughout a whole neighborhood; but we have no *74complaint that our learned “professor” here gave cause for any such feeling among the placid denizens of The Division, or in any way disturbed the peace and quiet of the place.
Seriously, we do not understand how the proof of playing the piano at night in a house of ill fame in The Division can convict one, especially a person of the class to which the appellant belongs, of being a man of evil life, any more than if he played that instrument in the homes of aristocracy. The act would be the same in both cases; and the locality of the performance does not in any manner qualify its character. We do not understand that the art of music is a crime in The Division and an accomplishment in Belgravia. Why may we not hold the man who furnishes groceries to these dens of Cyprianism to be a man of evil life, if we are to hold as such the man who furnishes music to them ? If the charge against this appellant had been that he frequented houses of ill fame, it is possible that a case of misdemeanor could have been made out against him. But the charge is not of that kind; it is that of being a man of evil life, whatever that means; and this charge may reach Belgravia as well as The Division. It cannot, in reason, be supported by proof of playing the piano at night in the last-mentioned quarter of the city.
We think the judgment appealed from should be reversed. The cause will be remanded to the police court, with directions to vacate the judgment, and to discharge the defendant. And it is so ordered. Reversed.